The opinion of the court was delivered by
Parker, J.
The writ of certiorari issued in this case to a justice of the peace, calls for the proceedings before Mm “in a certain action brought against Thomas H. Decker by one Rebea D. Gridley on a claim of property, with all things touching and concerning the same.” The justice’s docket as returned is in part as follows:
“Court for the trial of small causes.
“Before E.........D..........., justice of the peace.
“State of New Jersey, County of Essex — ss.:
*361“Rebea D. Gridley v. Augustus F. W. Lehman and Thomas H. Decker. On claim of property.
“An application was made before me this 23rd day of March, 1909, by Rebea D. Gridley, through her attorney, George II. Peirce, for the issuance of a venire of six men as a jury in the above case as by law made and provided.
“J issued a venire in the above-stated case the 24th day of March, 1909, returnable on the 29th day of March, 1909, at two o’clock in the afternoon.”
Then follow the usual entries as to the return, the swearing of the jury, the trial, and verdict for the defendant as to certain goods specified, and for the plaintiff as to “all the balance of the goods and chattels on the .schedule of goods as claimed by the plaintiff
As to these docket entries the case is strikingly similar to Baird v. Johnson, 2 Cr. 120. As in that case, we are informed from other papers sent up with the return that the goods in question were attached by a constable as the property of Willis T. Gridley by virtue of a writ of attachment issued by another justice of the peace at the suit of Decker against said Willis T. Gridley; that the claimant served notice on the attaching constable and made application to the justice for a venire. But, as in Baird v. Johnson, the docket, which is the record, does not identify the venire and trial with the attachment of claim of property, or application to the justice. It does not even say that it was an attachment and not an execution; nor that a claim of property was presented to the justice for trial. The proceedings are therefore erroneous in the first and second respects mentioned in the opinion in the case cited, whose reasoning need not be here repeated. In the later case of Folwell v. Fuller, 24 Vroom 572, 576, it was again held on the authority of Baird v. Johnson, that the filing of the claim was essential to his jurisdiction to issue the venire. These preliminaries cannot be taken for granted; and the docket is the only official and legal information available to us as to the jurisdiction acquired by the justice. The two eases lay down a *362complete scheme of practice, and there seems to be no reason why the rules so carefully laid down therein should not be followed.
Eor these reasons and on the authority of the cases cited, the proceedings must be set aside. This conclusion makes it unnecessary to discuss the other matters presented in briefs of counsel.